UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1645


In re: ALLEN R. DYER,

             Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-mc-00237)


Submitted: October 24, 2018                                  Decided: November 9, 2018


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Allen Ray Dyer, LAW OFFICE OF ALLEN DYER, Ellicott City, Maryland, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Appellant, Allen Ray Dyer, an attorney licensed to practice law in Maryland, was

reprimanded by the Maryland Court of Appeals for failing to comply with the bar

counsel’s request for information in response to a complaint that had been filed against

Dyer.    See Md. R. Attorneys, Rule 19-308.1(b).           Dyer had refused to respond

substantively to the complaint, instead asserting that Maryland’s rule requiring

confidentiality in attorney grievance proceedings violated the First Amendment’s Free

Speech Clause and, thus, refusing to participate in any confidential proceedings. After

Dyer disclosed the state court’s order of reprimand to the district court, that court ordered

Dyer to show cause why it should not take reciprocal disciplinary action. See D. Md.

Adm. R., Rule 705.3(a), (b)(iii) (“LAR”). In his response to the show cause order, Dyer

again asserted his free speech challenge to the state confidentiality rule. The district

court issued an order of reciprocal reprimand against Dyer, and Dyer now appeals. For

the reasons that follow, we vacate and remand to the district court.

        Pursuant to the district court’s local rules, the court was required to impose

identical discipline to that imposed by the Maryland court unless Dyer demonstrated

clearly that: (1) the state court’s procedure was so lacking in notice or opportunity to be

heard as to constitute a deprivation of due process; (2) there was an infirmity of proof

establishing the misconduct such that the district court could not accept the final

conclusion of the Maryland court on the matter; (3) the imposition of the same discipline

would result in grave injustice; or (4) the misconduct warrants substantially different

discipline than that imposed by the state court. LAR 705.3(d); see also In re Fallin, 255

                                             2
F.3d 195, 197 (4th Cir. 2001) (stating factors for consideration in imposing reciprocal

discipline).    On appeal, Dyer argues that the confidentiality of Maryland’s attorney

grievance procedures violates the First Amendment and, therefore, imposition of

reciprocal discipline for partial refusal to participate in the investigative process was a

grave injustice. The district court, however, did not provide any explanation for its

finding that a reciprocal reprimand was warranted or explicitly address Dyer’s

constitutional claim such that this court could conduct meaningful appellate review. See

U.S. Fire Ins. Co. v. Allied Towing Corp., 966 F.2d 820, 823 (4th Cir. 1992). For

instance, it is not apparent from the district court’s order whether it rejected Dyer’s First

Amendment challenge to the state rule, or merely determined that even if Dyer’s

challenge was meritorious, he had failed to demonstrate that the imposition of reciprocal

discipline would result in a grave injustice.

       Accordingly, we vacate the district court’s order and remand for further

proceedings consistent with this opinion. * We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid in the decisional process.

                                                             VACATED AND REMANDED




       *
           We express no opinion regarding the merits of Dyer’s constitutional claim.


                                                3